UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 04-6845


RICKY HOBART PARSONS,
                                              Plaintiff - Appellant,

          versus


R. C. LEE; MARSHALL A. HUDSON; TIM SMITH; TIM
GOLDSTEIN; DWIGHT HYDE; BILL CLEMENTS; W. A.
BARNES; JANE DOE, Mail Room Officer at Central
Prison; MARVIN POLK, Warden; MATTIE CANADY;
STEVE HARPER; FOFANA SOLAIMAN; KENNETH M.
JONES; JONNITA BAKER-WILLIAMS; KEN BUTLER;
KRISTEN PARKS; MICHAEL S. HAMDEN; JOHN DOE,
Psychiatrist at Central Prison; JOHN DOE,
Psychologist at Central Prison,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-73-FL)


Submitted:   October 14, 2004             Decided:   October 20, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Hobart Parsons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ricky Hobart Parsons appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).       We have reviewed the record and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.        See Parsons v. Lee, No. CA-04-73-FL

(E.D.N.C. Apr. 27, 2004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -